Exhibit 10.1




CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE


        This Contract for Purchase and Sale of Real Estate (this “Contract”) is
made and entered into as of the 16th day of April, 2003 (the “Effective Date”)
by and between The Keller Manufacturing Company, Inc., an Indiana corporation
(hereinafter called “Seller”), and Structural Systems, Inc., a Maryland
corporation (hereinafter called “Purchaser”).

RECITALS:

        A.        Seller owns certain real estate and improvements in the Town
of Culpeper, Culpeper County, Virginia, more particularly described below.

        B.        Seller wishes to sell to Purchaser, and Purchaser wishes to
purchase from Seller, the real estate and improvements upon the terms and
conditions set forth in this Contract.

        NOW, THEREFORE, in consideration of these premises and the mutual
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

  1.
Purchase and Sale of Real Estate. Seller hereby agrees to sell to Purchaser, and
Purchaser hereby agrees to purchase from Seller, certain real estate in the Town
of Culpeper, Culpeper County, Virginia, consisting of approximately 60 acres of
land, as more particularly described on Exhibit A attached hereto and
incorporated herein by reference and commonly known as 601 Germana Highway,
together with all easements, rights-of-way, appurtenances and hereditaments
thereunto belonging (the “Land”), together with an approximately 146,000 square
foot building located thereon and the permanently-attached fixtures related
thereto (the “Improvements”) (the Land and the Improvements being hereinafter
referred to, collectively, as the “Real Estate”), upon the terms and conditions
set forth in this Contract. The Purchase Price, and the parties’ obligations
under this Contract, shall not be affected if the square footage of the
Improvements and/or the acreage of the Land are more or less than the amounts
stated above.


  2.
Purchase Price; Payment. The Purchase Price for the Real Estate and the Personal
Property (as defined below) shall be the total sum of Two Million One Hundred
Thousand Dollars and NO/100 ($2,100,000.00) (the “Purchase Price”). The Purchase
Price shall be paid as follows:


  a.
Earnest Money. Purchaser herewith tenders to Seller, through Commercial Title
Group, Inc., agents for Fidelity National Title Insurance Company of New York
(hereinafter sometimes referred to as the “Escrow Agent” or the “Title Company”)
the sum of Ten Thousand Dollars and NO/100 ($10,000.00) (the “Earnest Money”).
The Earnest Money shall be applied to the Purchase Price and shall be credited
first to any portion thereof payable in cash at the time of Closing (as
hereinafter defined). The Earnest Money shall be returned immediately to
Purchaser if any contingency, condition to or requirement of Closing in this
Contract is not satisfied or waived by Purchaser within the time periods
specified herein. The Earnest Money shall be forfeited as liquidated damages,
which shall be Seller’s sole remedy at law or in equity (in addition to the
remedies set forth in Section 22 below), in the event that Purchaser shall fail
or refuse to perform its obligations herein specified on the Closing Date (as
defined herein). Escrow Agent shall place the Earnest Money in an
interest-bearing escrow account, and shall disburse the same only in accordance
with the terms of this Contract. All interest earned thereon shall be deemed a
part of the Earnest Money. The Earnest Money shall be invested by the Escrow
Agent under Purchaser’s Federal Tax ID Number. Purchaser hereby represents to
Seller and Escrow Agent that Purchaser’s Federal Tax ID Number is _________.
Seller and Purchaser hereby agree to enter into any supplement to this Contract
reasonably required by Escrow Agent for purposes of acknowledging Escrow Agent’s
standard escrow terms and conditions and incorporating the same into this
Contract.


  b.
Payment on Closing. Purchaser shall pay to Seller at Closing the Purchase Price,
less the Earnest Money and any other credits due Purchaser pursuant to the terms
of this Contract, plus any credits due Seller pursuant to the terms of this
Contract, by certified check, cashier’s check, or wire transfer to an account
designated by Seller, or otherwise by immediately available funds.


  3.
Title Commitment. Within forty-five (45) days after the Effective Date of this
Contract, Purchaser, at its cost and expense, shall procure for itself an ALTA
Form B standard title insurance commitment (the “Commitment”), issued by the
Title Company, showing the condition of Seller’s title to the Real Estate.
Purchaser shall, within ten (10) days after receipt of the Commitment, notify
Seller of any unacceptable physical or other defects therein disclosed. Seller
shall have thirty (30) days (or such longer period as Purchaser may in writing
approve) in which to cure or remove any such unacceptable defects, to the extent
Seller elects to cure or remove them. If Seller is unwilling or unable to remove
such defects within said period, Purchaser may either (a) cancel and terminate
this Contract upon written notice to Seller, in which event Escrow Agent shall
immediately return the Earnest Money to Purchaser and neither party shall have
any further obligation to one another under this Contract except for those
liabilities which expressly survive the termination of this Contract, or (b)
waive such defects and proceed to Closing. If Purchaser fails to notify Seller
of an objection to an exception to title as reflected on the Commitment within
the time period provided above, then Purchaser shall be deemed to have accepted
the status of title as reflected therein. Any exceptions to title reflected on
the Commitment to which Purchaser fails to timely object, or that Purchaser has
waived as described above, shall be deemed a “Permitted Exception.” Purchaser
shall bear the cost and expense of any search or examination fees, premiums, or
other charges associated with the Commitment, the title policy, and any
endorsements to the title policy that Purchaser wishes to obtain; except that
if, upon examination, title to the Real Estate should be found defective and
this Contract is terminated as set forth above, Seller shall pay the title
examination charges up to Two Hundred Fifty Dollars and NO/100 ($250.00).





- 2 -

  4.
Diligence Period. For a period of one hundred twenty (120) days from and after
the Effective Date of this Contract (the “Diligence Period”), Purchaser and its
agents shall have the right to enter upon the Real Estate to perform such
inspections, surveys, analyses, and/or tests, including without limitation
environmental, soil, structural, economic, engineering and/or mechanical tests,
investigations or analyses (collectively, the “Tests and Studies”), with respect
to the Real Estate as Purchaser deems necessary or appropriate. All Tests and
Studies shall be made at Purchaser’s sole cost and expense, and Purchaser shall
be liable for any damage or injury caused to the Real Estate or to any persons
or any personal property located thereon during the Tests and Studies, and shall
indemnify, defend, and hold harmless Seller from and against any such damage or
injury or claims and causes of action resulting therefrom. Purchaser’s
obligations as set forth in the preceding sentence shall survive any termination
of this Contract. Seller shall permit Purchaser, and Purchaser’s representatives
and agents, to enter upon the Real Estate at any time during business hours
during the Diligence Period for the purpose of making the Tests and Studies.
Purchaser shall promptly provide Seller with copies of the results of the Tests
and Studies (other than those relating solely to Purchaser’s financing), at no
cost to Seller. In the event that the results of the Tests and Studies indicate,
in Purchaser’s sole discretion, that Purchaser’s intended purchase and use of
the Real Estate would not be economically or otherwise feasible, then in such
event, Purchaser shall have the absolute right, at its option, to terminate this
Contract without further liability by giving written notice to Seller prior to
the expiration of the Diligence Period, in which event this Contract shall be
terminated and the Earnest Money shall be returned to Purchaser and neither
party shall have any further obligation to one another under this Contract
except for those liabilities which expressly survive the termination of this
Contract.


  5.
Existing Surveys, Assessments and Studies. Within fifteen (15) days after the
Effective Date of this Contract, Seller shall furnish Purchaser, at Seller’s
cost and expense, with photocopies of any surveys, environmental assessments,
and engineering studies with respect to the Real Estate that are in Seller’s
possession. Seller makes no representation or warranty to Purchaser regarding
the accuracy, correctness, or completeness of any information set forth in those
surveys, assessments or materials, or any other such information or materials
furnished by Seller to Purchaser. Purchaser shall keep confidential all such
surveys, assessments, studies, and other information obtained by Purchaser
(including without limitation the results of the Tests and Studies) or furnished
by Seller with respect to the Real Estate, and shall not disclose the same to
any third parties, except that Purchaser may disclose such surveys, assessments,
studies or other information to the employees, lenders, consultants, and
attorneys of Purchaser; provided, that those persons shall be under the same
obligation of confidentiality as Purchaser with respect to those surveys,
assessments, studies and other information. If Purchaser does not purchase the
Real Estate pursuant to this Contract, or if this Contract is otherwise
terminated, Purchaser shall promptly return to Seller all such surveys,
assessments, and studies that have been provided by Seller or obtained by
Purchaser and any copies or summaries thereof. Purchaser’s obligations set forth
in this Section shall survive any termination of this Contract.





- 3 -

  6.
Seller’s Ameliorations. As a condition to Closing, Seller hereby agrees to make
the following ameliorations to the Real Estate during the one hundred twenty
(120) day period following the Effective Date:


  a.
Remove all spray booths and stacks;


  b.
Repair the roof, flashing and all spray booth stack removals;


  c.
Remove all pallet conveyor components;


  d.
Remove all overhead paint shop conveyor components;


  e.
Remove all drying ovens including associated steam distribution and condensate
return piping equipment;


  f.
Remove all paint residues from shop floors;


  g.
Remove all remnants of machinery from mill end of the Improvements;


  h.
Remove sections of south wall (removable metal wall) of Improvements if
specifically directed and identified by Purchaser; and


  i.
Provide asbestos testing for insulation panels on south wall of Improvements.


  7.
Casualty or Condemnation. In the event that the Real Estate or any part thereof
is damaged or destroyed by fire or other casualty, or in the event condemnation
or eminent domain proceedings (or private purchase in lieu thereof) shall be
commenced by any public or quasi-public authority having jurisdiction against
all or any part of the Real Estate, then Seller shall, upon receipt of notice
thereof, promptly notify Purchaser thereof. Purchaser may, at its option by
giving written notice to Seller within fifteen (15) days after receipt of
Seller’s notice of such casualty or condemnation proceedings, terminate this
Contract and the Earnest Money shall be returned to Purchaser and neither party
shall have any further obligation to one another under this Contract except for
those liabilities which expressly survive the termination of this Contract. In
the event Purchaser does not elect to terminate this Contract, then all
insurance proceeds and/or any awards in condemnation, as the case may be, as
well as all unpaid claims and rights in connection with such casualty or
condemnation, as the case may be, shall be assigned to Purchaser at Closing, or,
if paid to Seller prior thereto, shall be credited against the unpaid balance of
the Purchase Price due at Closing. Seller shall not adjust or settle any
insurance claims or condemnation awards whatsoever without the prior written
approval of Purchaser, which approval shall not be unreasonably withheld,
conditioned or delayed; further, Purchaser and its counsel shall have the right
prior to Closing to participate, at Purchaser’s cost and expense, in all
negotiations relating to any such insurance claims or condemnation awards.





- 4 -

  8.
Closing. The transaction contemplated hereby shall be closed (the “Closing”) at
the offices of the Title Company (or, if the parties mutually agree, by escrow
with the Title Company) on a date that is mutually acceptable to the parties but
that is not later than thirty (30) days after the later of the expiration of
Diligence Period or the satisfaction of all other conditions of Closing that are
expressly set forth in this Contract, or on such other date as the parties shall
mutually agree (the “Closing Date”); but in no event shall the Closing Date
occur later than one hundred eighty (180) days following the Effective Date. In
the event all of the conditions of Closing set forth in this Contract have not
been satisfied by the Closing Date (provided, however, that this provision it
not intended and shall not be construed to enlarge or extend the Diligence
Period or any other time limits for Purchaser’s satisfaction of its
contingencies and conditions as stated elsewhere this Contract), then either
party may terminate this Contract by notifying the other party in writing, in
which event the Earnest Money shall be returned to Purchaser (except as
hereinafter provided), this Contract shall be terminated, and the parties shall
be relieved of all further liability under this Contract except those
liabilities which expressly survive the termination of the Contract; provided,
however, that if the Purchaser has not terminated this Contract during the
Diligence Period or the other time periods set forth herein for Purchaser’s
satisfaction of its contingencies and conditions to Closing, and if Purchaser
thereafter fails to close the transaction by the Closing Date for any reason
other than a breach or default by Seller in Seller’s obligations under this
Contract, then Seller may terminate this Contract and the Earnest Money shall
belong to and be payable to Seller, and the parties shall be relieved of all
further liability under this Contract except those liabilities that expressly
survive termination of the Contract. At Closing, the parties shall make the
following deliveries:


  a.
Seller’s Deliveries: At Closing, Seller deliver to Purchaser, in accordance with
the terms of this Contract, the following:


 
        i.         satisfactory evidence of the authority of the signers of the
conveyance documents to consummate the transaction on behalf of Seller;


 
        ii.         a duly authorized and executed special warranty deed, in
recordable form, conveying good and marketable title to the Real Estate
utilizing the record legal description for the Land as set forth in the deed by
which Seller acquired title, subject only to current taxes and assessments not
yet due and payable, Permitted Exceptions, and any matters that would be
disclosed by a complete and accurate physical inspection and survey of the Real
Estate;





- 5 -

 
        iii.         a bill of sale conveying the Personal Property (as defined
below), if any;


 
        iv.         a duly authorized and executed owner’s affidavit, in a form
that will be sufficient to delete from Purchaser’s title policy any of the
so-called “standard exceptions” that may be deleted with the delivery of a
owner’s affidavit;


 
        v.         an affidavit stating that Seller is not a “foreign person”,
as such term is used in § 1445 of the Internal Revenue Code, and the regulations
promulgated thereunder;


 
        vi.         a closing statement; and


 
        vii.         all other documentation which may be reasonably required by
the Title Company in order to insure Purchaser with good and marketable title to
the Real Estate and which can be furnished by the Seller without material cost
or expense.


  b.
Purchaser’s Deliveries: At Closing, Purchaser shall deliver to Seller, in
accordance with the terms of this Contract, the following:


 
        i.         satisfactory evidence of the authority of the signers of the
conveyance documents to consummate the transaction on behalf of Purchaser;


 
        ii.         the Purchase Price;


 
        iii.         a closing statement; and


 
        iv.         all other documentation which may be reasonably required in
order to consummate the transactions contemplated by this Contract.


  9.
Closing Costs and Expenses, Adjustments and Prorations.


  a.
Taxes and Assessments. Purchaser shall pay all special or other assessments that
become due after the Closing Date, and so much of the real estate taxes assessed
for and becoming a lien during the calendar year in which Closing occurs as
shall be allocable to Purchaser after Closing (i.e., prorated to date of
Closing). Any taxes or assessments not assumed by Purchaser and which are not
due and payable at the time of Closing shall be allowed to Purchaser as a credit
on the cash payment required at Closing, and Seller shall not be further liable
for such taxes or assessments. If the actual tax rate is not known on the
Closing Date, the taxes shall be prorated based upon the prior year’s tax rate
and re-prorated within thirty (30) days after the actual tax rate is published
by the appropriate governmental authority.





- 6 -

  b.
Recording Fees; Closing Fees. Closing fees of the Title Company shall be paid by
Purchaser. At Closing, Purchaser shall pay the grantee’s tax imposed on the
special warranty deed under the laws of the Commonwealth of Virginia and the
recording fee for the special warranty deed. Seller shall pay the recording
costs associated with recording any documents necessary to cure any exceptions
to title that are not Permitted Exceptions (to the extent Seller has elected to
cure them), and shall pay the grantor’s tax imposed on the special warranty deed
under the laws of the Commonwealth of Virginia.


  c.
Utilities. All expenses for utilities incurred on or before the Closing Date (as
defined below) shall be paid by Seller. Effective as of the Closing Date,
Purchaser shall cause all utilities to be placed in Purchaser’s name, and Seller
shall have no further responsibility therefor.


  d.
Management and Service Contracts; Insurance. All management and service
contracts maintained by Seller in respect of the Real Estate and/or Personal
Property, if any, shall be canceled as of the Closing Date. All insurance
maintained by Seller in respect of the Real Estate and Personal Property shall
be canceled as of the Closing Date.


  e.
Other Closing Costs and Expenses. Except as otherwise specifically provided in
this Contract, all other costs and expenses shall be paid by the party incurring
those costs and expenses. Without limitation, each party shall be responsible
for any legal fees and expenses that it incurs in connection with negotiating
this Contract and closing the transactions pursuant to this Contract.


          All credits to Purchaser from the Closing adjustments and prorations
described above or elsewhere in this Contract shall reduce the cash portion of
the Purchase Price payable at Closing, and all credits to Seller from the
Closing adjustments and prorations described above or elsewhere in this Contract
shall increase the cash portion of the Purchase Price payable at Closing. If one
party pays any of the obligations of the other party under this Contract, the
paying party shall be entitled to immediate reimbursement therefor from the
other party.


  10.
Allocation of Purchase Price. The Purchase Price shall be allocated as follows:


To the Land     $__________       To the Improvements   $__________     Total
Purchase Price   $2,100,000.00  





- 7 -

 
Unless otherwise so agreed, each of the parties shall report this transaction
for federal income tax purposes in accordance with the foregoing allocation of
Purchase Price.


  11.
Maintenance of Real Estate; Removal of Personal Property. From and after the
Effective Date hereof to the Closing Date, Seller shall maintain the Real Estate
in its present condition, ordinary wear and tear excepted and damage by casualty
or condemnation excepted and provided Seller shall perform the work described in
Section 6. Seller may, at Seller’s option and at Seller’s sole cost and expense,
remove Seller’s personal property from the Real Estate on or before the Closing
Date; provided, that the Seller shall be responsible for the cost and expense of
repairing any material damage to the Real Estate that is caused by the removal.
Any of Seller’s personal property that Seller does not remove from the Real
Estate on or before the Closing Date shall become the property of Purchaser for
no additional purchase price from Purchaser to Seller (any such personal
property that Seller does not remove is referred to herein as the “Personal
Property”); provided, however, that Seller shall have no further responsibility
or liability (including without limitation any responsibility or liability for
removal or storage costs), with respect to any of Seller’s Personal Property not
removed by Seller prior to the Closing Date.


  12.
Delivery of Possession. Seller shall deliver exclusive possession of the Real
Estate to Purchaser on the Closing Date.


  13.
Representations and Warranties of Seller. Each of the following representations
and warranties by Seller to Purchaser is true and correct as of the Effective
Date, and it shall also be a condition of Purchaser to Closing that each of the
following representations and warranties also shall be true and correct on the
date of Closing:


  a.
Power and Authority to Sell. Seller is a validly existing legal entity, has
filed its most recent report required by law with the Indiana Secretary of State
(or is not yet required to file such report), and has filed no notice of
withdrawal, dissolution or expiration with the Indiana Secretary of State; has
full power, authority and legal right to enter into this Contract and to
transfer and convey to Purchaser full legal and beneficial ownership of the Real
Estate; and the person or persons executing this Contract and documents at
Closing on behalf of Seller have executed and delivered this Contract and other
documents under full authority duly given to them by the proper representatives
of Seller.


  b.
Mechanics’ Liens. All bills and claims for labor performed and materials
furnished to or for the benefit of the Real Estate for or at the request of
Seller during the period preceding the date of Closing have been (or will prior
to Closing be) paid in full, and there shall be no mechanics’ or materialmen’s
liens pending or threatened in connection therewith as of the date of Closing.





- 8 -

  c.
Compliance with Other Instruments, Judgments, Orders, Etc. Neither the entering
into of this Contract nor the consummation of the transactions contemplated
hereby will constitute or result in a violation or breach by Seller of any
contract or instrument to which it is a party, or to which it is subject, or by
which it or any of its assets or properties may be bound, except as herein
disclosed. Neither the entering into of this Contract nor the consummation of
the transactions contemplated hereby will constitute or result in a violation or
breach by Seller of any judgment, order, writ, injunction or decree issued
against or imposed upon it, or will result in a violation or any applicable law,
order, rule or regulation of any governmental authority.


  d.
Proceedings. There is no action, suit, proceeding or investigation pending
against Seller or the Real Estate which would prevent any action contemplated by
this Contract, which would become a cloud on the title to the Real Estate or any
portion thereof, or which questions the validity or enforceability of the
transaction contemplated by this Contract or any action taken pursuant hereto
before any Court or before or by the Federal, district, county or municipal
department, commission, board, bureau, agency or other governmental
instrumentality.


  e.
Approvals and Consents. To Seller’s knowledge, no approval, consent, order or
authorization of, or designation, registration or filing (other than for
recording purposes and other than those associated with any transfers of the
Licenses and Permits (as defined below)) with any governmental authority is
required in connection with the due and valid execution and delivery by Seller
of this Contract, compliance by Seller with the provisions hereof, and the
consummation by Seller of the transactions contemplated hereby.


  f.
Compliance with Laws, etc. Seller has not received written notice of any
violations of law or municipal ordinances, orders, or requirements noted in or
issued by any federal, state or municipal department or other department having
jurisdiction over or affecting the Real Estate, which have not been
satisfactorily corrected by the Seller.


  g.
Leases and Other Contracts. The Real Estate will be delivered at Closing free of
any leases or management, leasing, service, operating or other continuing
contractual obligations, other than those that are listed in the Commitment.





- 9 -

  h.
Compliance With Covenants, Etc. To Seller’s actual knowledge, Seller is not in
default or breach of any covenants, conditions, restrictions, rights-of-way or
easements affecting the Real Estate or any portion thereof.


  i.
Title. Seller is the owner of good and marketable fee simple title to the Real
Estate, insurable under a full coverage ALTA owner’s title insurance policy at
standard rates, subject to (i) current assessments and taxes not yet due and
payable, (ii) matters that may be disclosed on the Commitment (provided, that,
as of the time of Closing, the representation and warranty in this subsection
(ii) shall be deemed to be limited only to those matters on the Commitment that
are Permitted Exceptions), and (iii) any matters that would be disclosed by a
complete and accurate physical inspection and survey of the Real Estate.


  j.
Licenses and Permits. To Seller’s actual knowledge, all licenses and permits
that are presently necessary or required under applicable laws, ordinances,
rules and regulations for the occupancy and use of the Improvements or other
facilities of the Real Estate (the “Licenses and Permits”) have been obtained
and paid for by Seller and will be in effect and valid on the date of Closing
except as provided below. If permitted by local law, Seller will, at the time of
Closing hereunder, transfer the Licenses and Permits to Purchaser; provided,
however, that Purchaser shall, at its sole cost and expense, be responsible for
obtaining, prior to Closing, the approval of all necessary governmental or
quasi-governmental agencies to those transfers. Seller shall cooperate in all
reasonable respects with Purchaser in obtaining those approvals, to the extent
permitted by applicable law, provided that Seller shall not be obligated to
incur more than nominal cost or expense in connection therewith, and provided,
further, that the transfers shall not be effective until the time of Closing
hereunder. Purchaser acknowledges and agrees that Seller’s Virginia Title V
Operating Permit (Permit Number FSO40170) is not transferable to Purchaser and
will be terminated by Seller at or before Closing.


  k.
Litigation. There is no pending action, suit, proceeding or claim affecting
Seller or the Real Estate or any portion thereof relating to or arising out of
the ownership, operation, use and occupancy of the Real Estate and, to Seller’s
actual knowledge, there is no such threatened action, suit, proceeding or claim.
Seller shall give Purchaser prompt notice of any such litigation instituted
prior to Closing, upon receipt by Seller of written notice thereof.





- 10 -

  l.
Hazardous Substances. To the best of Seller’s actual knowledge, there are no
Hazardous Substances on, in, under or about the Real Estate in quantities or
condition which would violate any Environmental Laws. To the best of Seller’s
actual knowledge, the Real Estate is not in violation of any Environmental Laws,
nor is the Real Estate currently under investigation by any governmental
authority. Seller has not received any written notice or other communication
from the United States Environmental Protection Agency or any other governmental
authority, alleging that the Real Estate is in violation of any Environmental
Laws. For the purpose of this Contract, the term “Hazardous Substances” shall
mean substances defined as a “hazardous substance” or “toxic substance” in the
Environmental Laws as in effect on the date such representation or warranty is
made, and any other substances considered hazardous, toxic or otherwise harmful
pursuant to any other applicable laws or regulations, as in effect on the date
such representation or warranty is made, relating to pollution or protection of
human health or the environment. As used herein, “Environmental Laws” shall mean
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. 9601-9675, the Superfund Amendments and Reauthorization Act,
42 U.S.C. 9601-9675, the Resource Conservation and Recovery Act, 42 U.S.C.
6901-6992, and the Clean Air Act, 42 U.S.C. 7401-7671, the Toxic Substances
Contract Act, 15 U.S.C. 2601-2692, the Federal Water Pollution Act, 33 U.S.C.
1251-1387 and the Oil Pollution Act, 33 U.S.C. 2701-2761, as any of the
preceding may be amended form time to time.


 
Seller hereby agrees to indemnify and hold harmless Purchaser from and against
any and all claims, demands, liabilities, costs, expenses, penalties, damages
and losses, including, without limitation, reasonable attorneys’ fees, resulting
from any misrepresentations or breach of the above representations and
warranties.


 
EXCEPT AS SET FORTH IN THIS SECTION 13, PURCHASER ACKNOWLEDGES AND AGREES THAT
PURCHASER IS PURCHASING AND ACQUIRING THE REAL ESTATE AND PERSONAL PROPERTY (IF
ANY) “AS-IS”, “WHERE IS”, AND WITH ALL FAULTS, AND THAT EXCEPT AS EXPRESSLY
STATED IN THIS CONTRACT, SELLER HAS NOT MADE AND DOES NOT MAKE ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES,
WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, OF ANY KIND OR NATURE WHATSOEVER
WITH RESPECT TO THE REAL ESTATE OR THE PERSONAL PROPERTY (IF ANY), SPECIFICALLY
INCLUDING, BUT NOT LIMITED TO, EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES
OF FITNESS FOR A PARTICULAR PURPOSE, HABITABILITY, AND/OR MERCHANTABILITY, AND
PURCHASER FURTHER ACKNOWLEDGES THAT PURCHASER IS RELYING SOLELY ON ITS OWN
INSPECTIONS AND INVESTIGATIONS WITH RESPECT TO ALL MATTERS REGARDING THE REAL
ESTATE AND THE PERSONAL PROPERTY.





- 11 -

 
This Section 13, and Seller’s representations, warranties and obligations under
this Section, shall survive the Closing, except that the representations,
warranties, and obligations of Seller set forth in Sections 13(b), (f), (h), and
(l) shall expire one (1) year after the Closing Date.


  14.
Representations and Warranties of Purchaser. Each of the following
representations and warranties by Purchaser to Seller is true and correct as of
the Effective Date, and it shall be a condition of Seller to Closing that each
of the following representations and warranties shall be true and correct on the
date of Closing:


  a.
Power and Authority to Purchase. Purchaser is a validly existing legal entity in
good standing; has full power, authority and legal right to enter into this
Contract and to purchase the Real Estate, Improvements and Personal Property
from Seller; and the person or persons executing this Contract and documents at
Closing on behalf of Purchaser have executed and delivered this Contract and
other documents under full authority duly given to them by the proper
representatives of Purchaser.


  b.
Compliance with Other Instruments, Judgments, Orders, Etc. Neither the entering
into of this Contract nor the consummation of the transactions contemplated
hereby will constitute or result in a violation or breach by Purchaser of any
contract or instrument to which it is a party, or to which it is subject, or by
which it or any of its assets or properties may be bound, except as herein
disclosed. Neither the entering into of this Contract nor the consummation of
the transactions contemplated hereby will constitute or result in a violation or
breach by Purchaser of any judgment, order, writ, injunction or decree issued
against or imposed upon it, or will result in a violation or any applicable law,
order, rule or regulation of any governmental authority.


  c.
Proceedings. There is no action, suit, proceeding or investigation pending
against Purchaser which would prevent any action contemplated by this Contract
or which questions the validity or enforceability of the transaction
contemplated by this Contract or any action taken pursuant hereto before any
Court or before or by the Federal, district, county or municipal department,
commission, board, bureau, agency or other governmental instrumentality.


  d.
Approvals and Consents. To Purchaser’s knowledge, no approval, consent, order or
authorization of, or designation, registration or filing (other than for
recording purposes and other than those associated with any transfers of the
Licenses and Permits) with any governmental authority is required in connection
with the due and valid execution and delivery by Purchaser of this Contract,
compliance by Purchaser with the provisions hereof, and the consummation by
Purchaser of the transactions contemplated hereby.





- 12 -

  e.
Litigation. There is no pending action, suit, proceeding or claim affecting
Purchaser relating to or arising out of Purchaser’s proposed purchase of the
Real Estate and, to Purchaser’s actual knowledge, there is no such threatened
action, suit, proceeding or claim. Purchaser shall give Seller prompt notice of
any such litigation instituted prior to Closing, upon receipt by Purchaser of
written notice thereof.


 
Purchaser hereby agrees to indemnify, defend and hold harmless Seller from and
against any and all claims, demands, liabilities, costs, expenses, penalties,
damages and losses, including without limitation reasonable attorneys’ fees,
resulting from any misrepresentations or breaches of the above representations
and warranties. Purchaser’s representations, warranties, and obligations under
this Section 14 shall survive the Closing.


  15.
Commissions. Each party represents and warrants to the other party that it has
dealt with no broker or finder other than Cushman & Wakefield of Virginia, Inc.
and Remax/Crossroads (who have represented Seller) (“Seller’s Brokers”) and The
Wiley Company (who has represented Purchaser) (“Purchaser’s Broker”), with
respect hereto and the transaction contemplated hereby. Each party further
represents and warrants to the other party that, insofar as it knows, no broker
or other person other than Seller’s Brokers and Purchaser’s Broker is entitled
to any commission or fee in any such connection. The fees payable to Seller’s
Brokers shall be paid by Seller pursuant to a written agreement with Seller’s
Brokers. Purchaser’s Broker shall be entitled to share in that commission or fee
in connection with this transaction pursuant to a separate written agreement
that has been entered into between Seller’s Brokers and Purchaser’s Broker. Each
party shall indemnify, defend, and hold harmless the other party against any
loss, liability, damage or claim incurred by reason of any commission or fee
alleged to be payable to anyone other than Seller’s Brokers or Purchaser’s
Broker because of any act, omission or statement of the indemnifying party. Such
indemnity obligation shall be deemed to include, without limitation, payment of
reasonable attorneys’ fees and court costs incurred in defending any such claim.


  16.
Notices. All notices, requests, demands, consents and other communications
required or permitted under this Contract shall be in writing and shall be
deemed to have been duly and properly given on the date of service if delivered
personally, or if mailed, on the second business day after such notice is
deposited in a receptacle of the United States Postal Service, registered or
certified mail, first class postage prepaid, return receipt requested, or on the
first business day following deposit with a nationally-recognized overnight
courier service (e.g., FedEx), postage prepaid, in any event addressed
appropriately as follows:





- 13 -

If to the Seller:   The Keller Manufacturing Company, Inc.
701 North Water Street
Corydon, Indiana 47112
Attention: Mr. David Jenkins


With a copy to:   Ice Miller
Box 82001
31st Floor
One American Square
Indianapolis, Indiana 46282
Attention: Sarah K. Funke, Esq.


If to Purchaser:   Structural Systems, Inc.
Poplar Avenue
Thurmont, MD 21788
Attention: Bruce M. Gordon


With a copy to:   Lerch, Early & Brewer, Chartered
3 Bethesda Metro Center, Suite 460
Bethesda, MD 20814
Attention: Paul J. DiPiazza, Esq.


 
Either party may change its address for purposes of this Section by giving the
other party written notice of the new address in the manner set forth above.


  17.
Assignment. Neither party shall assign this Contract without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, Purchaser may assign this Contract
without Seller’s prior consent to a limited liability company in which Purchaser
or some or all of the stockholders of Purchaser are members; provided, however,
that no such assignment shall relieve Purchaser of its obligations and
liabilities hereunder.


  18.
Risk of Loss. The risk of loss by reason of fire or other casualty between the
date hereof and Closing Date shall be borne by Seller.


  19.
Benefit of Parties. All of the terms and conditions of this Contract shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns. No other party shall have any rights hereunder or be
considered a third-party beneficiary of this Contract.


  20.
Entirety of Agreement. This Contract embodies the entire agreement between the
parties hereto and there are no representations, promises, understandings or
agreements, oral or written, between the parties which are not set forth herein.





- 14 -

  21.
Purchaser’s Remedies. Except as otherwise provided in Section 13 above, if
Seller shall breach or fail to perform any of its representations, warranties,
covenants or obligations under this Contract, Purchaser’s sole remedy against
Seller shall be the right of specific performance and the right to recover
attorneys’ fees and costs as provided in Section 22 below.


  22.
Attorneys’ Fees. Any party to this Contract who is the prevailing party in any
legal or equitable proceeding against the other party brought for a breach of
this Contract shall additionally be entitled to recover court costs and
reasonable attorneys’ fees from the non-prevailing party.


  23.
Effectiveness. This Contract shall have no binding force or effect on either
party unless and until each of the parties shall have executed this Contract and
delivered their respective signatures hereon to one another.


  24.
Time is of the Essence. Time is expressly declared to be of the essence for this
Contract.


  25.
Governing Law. This Contract shall be construed and enforced in accordance with
the laws of the State where the Real Estate is located.


  26.
Survival. All rights, duties, representations, warranties, covenants and
obligations of the parties set forth in this Contract shall survive the Closing,
except as otherwise provided in this Contract.


  27.
Severability. In the event any one or more provisions in this Contract shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Contract shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein.


  28.
Interpretation. The terms and conditions of this Contract represent the results
of bargaining and negotiations among the parties, each of which has been
represented by counsel of its own selection, and neither of which has acted
under duress or compulsion, whether legal, economic, or otherwise, and represent
the results of a combined draftsmanship effort. The terms and conditions hereof
shall be interpreted and construed in accordance with their usual and customary
meanings and the parties hereby expressly waive and disclaim any rule of law or
procedure requiring otherwise, specifically including but not limited to any
rule of law to the effect that ambiguous or conflicting terms or conditions
shall be interpreted or construed against the party whose counsel prepared this
Contract or any earlier draft hereof. Section headings are for convenience only
and shall not affect the interpretation of this Contract.


  29.
Counterparts. This Contract may be executed in two (2) or more counterparts, and
by each of the parties on separate counterparts, each of which shall be deemed
an original and all of which, taken together, shall constitute one and the same
instrument.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




- 15 -

        IN WITNESS WHEREOF, Seller and Purchaser have caused this Contract to be
executed by their duly authorized representatives as of the Effective Date.

  “SELLER”

THE KELLER MANUFACTURING COMPANY, INC.,
an Indiana corporation


BY:

--------------------------------------------------------------------------------

                          (signature)


ITS:

--------------------------------------------------------------------------------

                          (printed name and title)




  “PURCHASER”

STRUCTURAL SYSTEMS, INC.,
a Maryland corporation


BY:

--------------------------------------------------------------------------------

                          (signature)


ITS:

--------------------------------------------------------------------------------

                          (printed name and title)






- 16 -

ESCROW AGENT ACKNOWLEDGMENT


        The undersigned, hereby agreeing to serve as Escrow Agent under the
terms of the foregoing Contract for Purchase and Sale of Real Estate (the
“Contract”), hereby acknowledges receipt of the said Ten Thousand Dollars and
NO/100 ($10,000.00) earnest money deposit, and agrees to disburse the same only
in accordance with the terms of the Contract.

        Acknowledged this 17th day of April, 2003.

  “ESCROW AGENT”

COMMERCIAL TITLE GROUP, INC., an issuing agent of
Fidelity National Title Insurance Company of New York


BY:  /s/ Barbara G. Blitz

--------------------------------------------------------------------------------

                         (signature)


ITS:  Barbara G. Blitz, Vice President

--------------------------------------------------------------------------------

                          (printed name and title)






- 17 -

EXHIBIT A


Parcel 1:

All that certain parcel of land located on the western side of Routes 3 and 522
within the present corporate limits of the Town of Culpeper, Culpeper County,
Virginia, and being a part of the tract of land sometimes known as “Declair”,
and according to a survey made by J. I. Covell, CLS, on July 21, 1969, a plat of
which is attached hereto and made a part of this deed, the said land is
described by metes and bounds as follows: Beginning at a point in the west line
of the highway, the present corner of the Keller lot; thence with the highway S
27-34 E 40.00’ to the north line of a new 60’ street; thence with that line S
62-26 W 50.00 ’ to a curve; thence with the curve, deflection angle 10-29,
radius 526.11', tangent 47.31 ‘; thence continuing with the road S 72-55 W
818.38' to a rod, corner with the Seaboard Allied lot; thence with that lot N
75-36 W 785.24’ to a post, corner with Keller in the Seaboard Allied line;
thence with the present Keller line N 85-16 E 685.90', N 85-01 E 984.63’ to the
beginning.

Parcel 2:

All of that certain tract of land with all appurtenances thereunto belonging
located about one-half mile east of the corporate limits of the Town of Culpeper
in Catalpa Magisterial District, Culpeper County, Virginia, and being bounded by
Routes 522 and 3 on its easterly side, the remaining lands of John H. Hitt on
its southerly side and the right of way of the Southern Railway on its westerly
side and, according to a survey made by J. I. Covell, Certified Surveyor, on
December 7, 1964 and revised on December 14, 1964, a plat of which is attached
hereto and made a part of this deed, the said land is described by metes and
bounds as follows: Beginning at a point in the east line of the Southern Railway
113.8’ southerly from the center of a culvert under the tracks, corner with
remaining Hitt property; thence with the railroad N 14-24 E 2414.5’ to the
southwest line of the highway; thence with that line S 42-34 E 178.3'; thence an
irregular curve whose chord is S 33-54 E 483.1'; thence S 27-34 E 200.0', S
29-51 E 250.2', S 27-34 E 550.0', S 23-45 E 150.3', S 27-34 E 200.0', S 29-12 E
350.01', S 27-34 E 256.6' to a point 10.0’ north of the center of a small stream
bed, new corner with remaining Hitt property; thence new lines with Hitt S 85-01
W 972.9’ to a large cedar on the south side of the stream, S 85-16 W 685.9’ to a
point at a fence corner, N 75-36 W 260.2’ to the beginning.




- 18 -